                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:17-CV-00609-DSC


 HATTIE J. MACON,                                )
                                                 )
                   Plaintiff,                    )
                                                 )                    ORDER
 v.                                              )
                                                 )
 QUEENS UNIVERSITY OF                            )
 CHARLOTTE,                                      )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on Defendant’s “Motion for Summary Judgment”

(document #14) and the parties’ associated briefs and exhibits.

       The parties have consented to Magistrate Judge jurisdiction under 28 U.S.C. § 636 (c).

This Motion is now ripe for the Court’s consideration.

       After fully considering the arguments, the record, and the applicable authority, the Court

grants in part and denies in part Defendant’s Motion for Summary Judgment as discussed below.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       On October 13, 2017, Plaintiff filed this action alleging race-based discrimination, hostile

work environment, and retaliation against her former employer in violation of 42 U.S.C. § 1981.

In her response brief, Plaintiff states that she “does not pursue her retaliation and hostile work

environment claims.” Document #22 at 1.       Accordingly, for the reasons stated in Defendant’s

briefs, its Motion for Summary Judgment is granted as to those claims. The Court then turns to

Plaintiff’s remaining claim for race-based discrimination.
                                 II. STANDARD OF REVIEW

       Summary judgment is appropriate where the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56. “A dispute is genuine if a reasonable jury could return a verdict for the nonmoving party.”

Vannoy v. Federal Reserve Bank of Richmond, 827 F.3d 296, 300 (4th Cir. 2016) (quoting

Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013)). “A fact is material if it might

affect the outcome of the suit under the governing law.” Id.

       The movant has the “initial responsibility of informing the district court of the basis for its

motion, and identifying those portions of the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

The court must view the evidence and any inferences therefrom in the light most favorable to the

nonmoving party. Tolan v. Cotton, 572 U.S. 650, 657 (2014); see also Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986). The court applies “the fundamental principle that at the summary

judgment stage, reasonable inferences should be drawn in favor of the nonmoving party.” Jacobs

v. N.C. Admin. Office of the Courts, 780 F.3d 562, 570 (4th Cir. 2015) (quoting Tolan, 572 U.S.

at 660). “Summary judgment cannot be granted merely because the court believes that the movant

will prevail if the action is tried on the merits.” Id. at 568-69 (quoting 10A Charles Alan Wright

& Arthur R. Miller et al., Federal Practice & Procedure § 2728 (3d ed.1998)). “The court therefore

cannot weigh the evidence or make credibility determinations.” Id. at 569 (citing Mercantile

Peninsula Bank v. French (In re French), 499 F.3d 345, 352 (4th Cir. 2007)). In the end, the
question posed by a summary judgment motion is whether the evidence “is so one-sided that one

party must prevail as a matter of law.” Anderson, 477 U.S. at 252.

                                          III. DISCUSSION

           The Court concludes that taking the evidence in the light most favorable to Plaintiff, there

is an issue of material fact that would permit, but not require, a reasonable jury to return a verdict

in her favor on her race-based discrimination claim. Accordingly, Defendant’s Motion for

Summary Judgment is denied as to that claim.

                                              IV. ORDER

           NOW THEREFORE IT IS ORDERED that:

           1. Defendant’s “Motion for Summary Judgment” (document #136) is DENIED as to

Plaintiff’s race-based discrimination claim and GRANTED as to her hostile work environment

and retaliation claims.

           2. The Clerk is directed to send copies of this Memorandum and Order to counsel for the

parties.

           SO ORDERED ADJUDGED AND DECREED.


                                        Signed: December 11, 2018
